                                                            U.S. Department of Justice
                                                                                                    ..
                                                            Federal Bureau of Prisons
                              RECEIVED
                                 ocr 1 o!urn                Federal Medical Center, Devens

                            PETER A. MOORfililR., CLERK
                             US DISTRICT cORr,    EDNC      P.O. Box880
                                                           . Ayer, MA 01432




     October 1, 2018


     The Honorable Judge Robert B. Jones, JR
     United States Courthouse
     310 New Bern Avenue                                                                                  -.-
     Raleigh, NC 27601

     RE:    KING, Wayne L.
            Reg. No.: 64885-056
            Crim. No.: 7:18-CR-56-BR-l

     Dear Judge Robert B. Jones, JR.:

     The above-named defendant has been designated to undergo a forensic evaluation pursuant to
     Title 18, U.S.C., Sections 424l(b) and 4242 per your order dated May 17, 2018.

     We had initially expected to complete the study by August 12, 2018, li:fid submit the forensic
     evaluation to the Court by September 4, 2018. However, due to staff shortage and current case
     load, we are requesting an extension for submission of the report until October 26, 2018.
     Although the report is not complete, the evaluation of Mr. King is completed and he can be
     returned to the district.

. ~ ··-· Please-.feel free to contact Dr. Channell, at (978) 796-1000,. extension 1471, should you qeed
         more informat ·

     Sincerely,


     CAPTS.
     Warden


 For good cause shown, the extension is ALLOWED and the report shall be submitted no later than
 October 26, 2018.
 SO ORDERED, this 16th day of October 2018.


                                                          United States Magistrate Judge
